—Judgment unanimously affirmed. Memorandum: Supreme Court did not abuse its discretion in admitting into evidence an unredacted photograph of defendant showing him handcuffed at the police station (see, People v Alvino, 71 NY2d 233, 241). The photograph was introduced to show that it was possible for defendant to hide a pistol in his left pant leg concealed by his hiking boot despite the pat-down searches conducted at the scene by the arresting and transport officers. Further, it would have been difficult to redact the handcuffs from the photograph. In *1181any event, even assuming that the admission of the photograph was error, the error is harmless. The proof of defendant’s guilt is overwhelming, and there is no significant probability that the jury would have otherwise acquitted defendant (see, People v Crimmins, 36 NY2d 230, 241-242). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.